           Case 5:20-cv-04189-VKD Document 11 Filed 09/14/20 Page 1 of 2



 1   Dolores E. Gonzales, Esq. (SBN: 171306)
     BRAVO LAW GROUP, A.P.C.
 2   4025 Camino Del Rio South, Suite 300
     San Diego, CA 92108
 3   Telephone: (858) 300-1900
     Facsimile: (858) 300-1910
 4   dolores.gonzales@bravolawgroup.com
 5   Attorney for Defendant
     THOR MOTOR COACH, INC.
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9           NORTHERN DISTRICT OF CALIFORNIA (SAN JOSE COURTHOUSE)
10
11   GREGORIO GUTIERREZ,                )             CASE NO.: 5:20-cv-04189-VKD
                                        )             (Removed from Santa Clara County Superior Court
12                  Plaintiff,          )             Case No. 20CV366311)
                                        )
13   v.                                 )             [PROPOSED] ORDER ON JOINT
                                        )             MOTION OF ALL PARTIES TO
14   THOR MOTOR COACH, INC.; DOES 1- )                TRANSFER VENUE TO FEDERAL
     10, inclusive,                     )             COURT FOR THE NORTHERN
15                                      )             DISTRICT OF INDIANA IN SOUTH
                    Defendants.         )             BEND, INDIANA
16   __________________________________ )
                                                      Complaint Filed:      05/01/20
17                                                    Removal Filed:        06/25/20
                                                      Trial Date:           Not Yet Set
18
19   TO ALL PARTIES, THEIR COUNSEL OF RECORD, AND TO THE UNITED STATES
20   DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, COURTROOM 2, THE
21   HONORABLE VIRGINIA K. DeMARCHI:
22          The parties’ Joint Motion to Transfer Venue to Indiana Federal Court pursuant to 28
23   U.S.C. § 1404(a) was presented to the Court on September 10, 2020, the Honorable Virginia
24   K. DeMarchi, presiding.
25          Upon review of the record and all briefing filed by all parties, the Court rules as follows:
26          IT IS HEREBY ORDERED THAT, based on the provisions in the express warranty
27   issued by Defendant Thor Motor Coach, Inc. that accompanied the sale of the subject vehicle
28   to Plaintiff, which provides that “Exclusive jurisdiction for deciding legal disputes relating to

                                              Page 1                   Case No.: 5:20-cv-04189-VKD
                [PROPOSED] ORDER ON JOINT MOTION OF ALL PARTIES TO TRANSFER VENUE
           Case 5:20-cv-04189-VKD Document 11 Filed 09/14/20 Page 2 of 2



 1   alleged breach of warranty or representations of any nature rest in the courts of the state of
 2   manufacture, which is Indiana,” that this lawsuit should be transferred to the United States
 3   Federal Court for the Northern District of Indiana in South Bend, Indiana.
 4         IT IS SO ORDERED.
 5
 6           September 14, 2020
     Dated: _______________                   By:    __________________________________
                                                     HON. VIRGINIA K. DeMARCHI
 7                                                   United States Magistrate Judge
                                                     Northern District of California
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 2                   Case No.: 5:20-cv-04189-VKD
               [PROPOSED] ORDER ON JOINT MOTION OF ALL PARTIES TO TRANSFER VENUE
